This cause coming on to be heard upon the motions to quash and answers of certain respondent tax assessors of counties comprised within said Everglades Drainage District, addressed to the alternative writ herein, and it being made to appear to the Court thereby that in certain counties the assessment roll had already been made up and delivered to the tax collector and that in other counties the assessment rolls have been completed and are ready for delivery to the tax collectors as required by statute, and inasmuch as State and County taxes are legally due and payable November 1st, and further, that in view of the fact that the questions involved in this action will require considerable study and deliberation, and that the public interests would be jeopardized by holding up the delivery of the 1932 assessment rolls to the tax collectors until the final decision of this cause;
It is therefore considered, ordered and adjudged by the Court that the alternative writ heretofore issued be so modified as to permit the respondent tax assessors named therein to deliver to the tax collectors of their respective counties the tax assessment rolls for the year 1932 as required by statute.
It is further ordered that all other questions involved or that may be involved in this cause be and they are hereby reserved for further consideration and determination in this cause.
WHITFIELD, TERRELL AND BROWN, J.J., AND CAMPBELL AND BIRD, Circuit Judges, concur.
BUFORD, C.J., AND DAVIS, J., disqualified. *Page 93